Citation Nr: 0300150	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-04 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a waiver of recovery of an overpayment in 
the calculated amount of $5,354.00.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from May 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Committee on Waivers of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  

At the veteran's request, a personal hearing was scheduled 
before a Member of the Board at the RO in June 2002.  The 
veteran failed to report for the scheduled hearing.  


FINDINGS OF FACT

1.  The veteran was paid VA pension benefits from December 
1, 1995, to January 31, 1997, based on no reported income; 

2.  On receipt of evidence in June 1998 showing that the 
veteran had unreported income beginning December 1, 1995, 
the veteran's pension benefit was reduced, effective from 
December 1, 1995; as a result of that adjustment, an 
overpayment was created in the amount of $22,074.00.  
Based on additional evidence that the veteran had no 
income beginning February 1, 1997, the calculated 
overpayment was later reduced to $5,354.00

3.  There is no evidence that the veteran intentionally 
misled VA as to his entitlement to payment of VA pension 
benefits for the stated period.  

4.  Recovery of the assessed overpayment would result in 
undue hardship to the veteran and would defeat the purpose 
of the award of pension.



CONCLUSIONS OF LAW

1.  The overpayment of VA pension benefits was not the 
result of fraud, misrepresentation, or bad faith.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2002).

2.  The overpayment of VA disability pension benefits, for 
the period from December 1, 1995, through January 31, 
1997, in the calculated amount of $5,354.00, was properly 
created.  38 U.S.C.A. §§ 1521, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.272, 3.273 (2002).

3.  Recovery of the overpayment of pension would violate 
the standard of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2002);  38 C.F.R. §§ 
1.963(a), 1.965(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
new statutory and regulatory provisions.  That is, by way 
of the September 1999 determination by the Committee on 
Waivers (Committee) and the February 2000 statement of the 
case, the veteran and his representative were apprised of 
the applicable law and regulations and given notice as to 
the type of evidence needed to substantiate his claim.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured income information from 
the veteran and his employer, Financial Status Reports, 
and an Improved Pension Eligibility Verification Report, 
and other information from the veteran.  As discussed in 
detail below, the Board finds that the evidence in this 
case is sufficient to render a determination, such that an 
additional medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

The record shows that the veteran is in receipt of VA 
improved disability pension benefits as the greater 
benefit.  (Service connection has been established for 
three disabilities, with a combined rating of 20 percent.)  

In connection with his claim for VA pension benefits, the 
veteran submitted a statement in June 1996 that he had no 
income from January 1993 through December 1995.  Another 
employer verified the veteran's paychecks from July 1995 
through October 1996.  The RO notified the veteran of the 
employer's report and the veteran responded in June 1998 
that the income noted therein, which differed from that 
previously reported by him, was correct.  

In October 1998, the RO notified the veteran that 
information received from his employer showed income for 
1995 and 1996 that he had not previously reported and that 
continued income at the 1996 level was being assumed.  The 
RO proposed to reduce his benefits accordingly.  In 
January 1999, having received no response to the October 
1998 letter from the veteran, the RO notified him that his 
payments were being reduced.  Also in January 1999, VA's 
Debt Management Center notified the veteran that an 
overpayment had been created in the amount of $22,074.00.  
The record indicates that the RO's notice to the veteran 
was returned as undelivered.  In June 1999, the veteran's 
representative submitted a Financial Status Report (FSR) 
from the veteran, dated in February 1999, and a request 
for a waiver of recovery of the overpayment.  The veteran 
submitted another FSR (listing the address that was 
previously of record) in June 1999.  

The Committee issued a decision in September 1999 that 
denied a waiver, finding that the recently submitted FSR 
was deemed not to be factual and that no hardship had been 
shown.  

In December 1999, the veteran filed a notice of 
disagreement, in which he included an earnings statement, 
showing that he had had no income since 1996.  

A statement of the case was issued in February 2000.  In 
that document, the RO discussed the income evidence 
recently submitted by the veteran and revised the 
calculated overpayment to $5,354.00.  For the purpose of 
determining initial entitlement, or for resuming payments 
on an award which was previously discontinued, the monthly 
rate of pension payable to a beneficiary shall be computed 
by reducing the beneficiary's applicable maximum pension 
rate by the beneficiary's countable income on the 
effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273.  Department of Veterans Affairs 
disability pension benefits shall be excluded from 
countable income for the purpose of determining 
entitlement to improved pension.  38 C.F.R. § 3.272.  

Also of record are statements received in December 1999 
from two charitable organizations indicating that the 
veteran was homeless and that those organizations had 
provided him with food and clothing assistance.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of 
the following elements is found to exist:  (1) Fraud, 
(2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302.  The Board agrees with the Committee's resolution 
of this question in favor of the veteran, which found 
that, resolving all doubt in the veteran's favor, his 
actions did not represent fraud, misrepresentation, or bad 
faith.  38 U.S.C.A. § 5107(b).  Therefore, waiver of 
recovery of the overpayment is not precluded by law.  

The Board next turns to consideration of whether the 
evidence establishes that recovery of the indebtedness 
would be against equity and good conscience, in which case 
recovery of that overpayment may be waived.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  The following is 
pertinent to this matter:  

The standard "equity and good 
conscience" will be applied when the 
facts and circumstances in a particular 
case indicate a need for reasonableness 
and moderation in the exercise of the 
Government's rights.  The decision 
reached should not be unduly favorable 
or adverse to either side.  The phrase 
"equity and good conscience" means 
arriving at a fair decision between the 
obligor and the Government.  In making 
this determination, consideration will 
be given to the following elements, 
which are not intended to be all-
inclusive:  

1.  Fault of debtor.  Where 
actions of the debtor contribute 
to creation of the debt.  

2.  Balancing of faults.  Weighing 
fault of debtor against VA fault.

3.  Undue hardship.  Whether 
collection would deprive debtor or 
family of basic necessities.  

4.  Defeat the purpose.  Whether 
withholding of benefits or 
recovery would nullify the 
objective for which the VA 
benefits were intended.  

5.  Unjust enrichment.  Failure to 
make restitution would result in 
unfair gain to the debtor.  

6.  Changing position to one's 
detriment.  Reliance on VA 
benefits results in relinquishment 
of a valuable right or incurrence 
of a legal obligation.  

38 C.F.R. § 1.965(a).  

The Board notes that the financial reports submitted by 
the veteran have differed somewhat from each other.  In 
February 1999, he reported that he had no monthly gross 
salary and $722 income from VA.  He indicated that his 
wife had no income.  The veteran also reported $350 in 
monthly rent payments, $250 for food, $100 for utilities 
and heat, and car payments totaling $250.  He listed cash 
assets of $30, plus 2 automobiles, with no listed resale 
value.  He also indicated that his car payments were not 
in arrears.  

In the June 1999 FSR, the veteran reported $295 in income 
from VA, with no income for his wife.  He listed $700 in 
monthly rent expenses, with zero for food and utilities.  
He reported having no cash or automobile assets and no 
recurring monthly expenses.  

The January 2000 Eligibility Verification Report reflects 
no income or other assets for the veteran or his wife in 
1999 and no projected income for either of them in 2000.  

In considering whether the evidence establishes that 
recovery of the indebtedness would be against equity and 
good conscience, the Board notes that the overpayment was 
created solely by the veteran's failure to report income 
after being notified by the RO of the need and reason for 
doing so.  Further, failure of the veteran to make 
restitution would clearly result in unfair gain to him, 
since he was not entitled to pension payments at the 
higher rate.  There is no evidence that he relinquished 
any valuable right or incurred any legal obligation in 
reliance on the VA benefits.  Each of those elements 
weighs in favor of recovery of the debt.  

However, the Board must also consider whether recovery of 
the overpayment would defeat the purpose of the VA pension 
benefit or would deprive the veteran or his family of 
basic necessities.  Because the purpose of VA pension 
benefits is to provide disabled wartime veterans with a 
basic level of subsistence, recovery of the calculated 
overpayment would clearly reduce the already minimal 
amount of monthly income available for the veteran and his 
wife to live on.  Further, because the evidence shows that 
neither the veteran nor his wife has any income other than 
his VA pension benefits, it appears evident that reducing 
those benefits would deprive him of basic necessities.  

The Board is aware that the veteran's recent reports of 
his financial status do vary somewhat in their details.  
However, there is no evidence that either he or his wife 
has any current income or other assets other than his VA 
pension benefits, and there is corroborative evidence that 
he is, in fact, homeless and receiving food and clothing 
assistance from charitable organizations.  

Weighing all of the above factors and affording him the 
benefit of the doubt, the Board is persuaded that recovery 
of the overpayment at issue would not be equitable, 
inasmuch as doing so would impose undue financial hardship 
on the veteran so as to deprive him and his family of the 
basic necessities of life.  38 U.S.C.A. § 5107(b).


ORDER

Waiver of recovery of the overpayment of disability 
pension benefits in the calculated amount of $5,354.00 is 
granted.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

